Citation Nr: 1809490	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for tinea versicolor.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to September 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. A transcript of the hearing is of record.  While the Veteran was scheduled for the requested Board hearing in July 2017, she failed to report and has not provided good cause for her failure to appear.  Accordingly, the Board will proceed with a decision as if her request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

During the course of the Veteran's appeal, the RO granted service connection for posttraumatic stress disorder, right and left foot metatarsalgia, and scar and numbness, status posts abdominoplasty, representing a full grant of those matters previously on appeal.  Accordingly, they are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, upon review of the claims file, the Board believes that additional development on the claim on appeal is warranted.

The Veteran's service-connected tinea versicolor is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  This diagnostic code provides that a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The Veteran was afforded a VA examination in April 2011, at which time the examiner noted that the Veteran's skin condition affected her face.

However, during the August 2014 DRO hearing, the Veteran testified that she also experienced discoloration on the legs and hands.  In addition, VA treatment records and records from the Naval Medical Center in Portsmouth dated from 2013 to 2016 reflect that the Veteran was seen for hypopigmented areas of the shins, thighs, hands, and arms.

The Veteran was afforded another VA examination in October 2014, at which the examiner observed that the condition again impacted her face, but that she had used hydrocortisone cream for tinea versicolor of the legs, arms and thighs when it acted up.  The examiner concluded that the Veteran had minimal tinea versicolor findings over the central face and bridge of the nose, and that the condition affected less than 5 percent of exposed body area.  

Given that the examiner only noted skin changes involving the face, it is unclear as to whether additional parts of the body were considered in calculating the percentage of affected skin, even if quiescent at the time of examination, or if the skin conditions of the arms legs, and hands were not tinea versicolor.  Given that the diagnostic criteria specifically contemplate the percent of affected areas of the body, the Veteran should be afforded an additional examination with findings responsive to the applicable diagnostic criteria.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected tinea versicolor

The claims file should be made available to the examiner for review in connection with the examination. 

In particular, the examiner should be directed to determine the percentage of total body area and exposed area affected, to specifically include consideration of whether the Veteran's tinea versicolor affects areas OTHER THAN THE FACE, even if quiescent at the time of examination.  In providing the requested calculations, the examiner is asked to consider and address VA and private treatment records noting hypopigmented areas involving the legs, arms, and hands, as well as the Veteran's own report of the location of her skin symptoms, and provide an estimate of affected areas, if not present at the time of examination.  

The examiner should also comment on the impact of the Veteran's disability on her ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




